DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,197 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the granted patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Limberger (U.S. Publication No. 2006/0190442 A1, hereinafter referred to as “Limberger”) in view of Steiner (U.S. Publication No. 2014/0153837 A1, hereinafter referred to as “Steiner”).
Regarding claim 1, Limberger discloses a system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: (system that includes a memory and a processor that has instructions to perform operations)(e.g., paragraphs [0006]-[0007])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data; (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.)(Limberger: e.g., abstract and paragraphs [0015]-[0017])
plotting a representation of the first media content upon a graph based on the metadata of the first media content. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
However, Limberger does not appear to specifically disclose extracting the content feature data of the first media content from the subset of the collection of media content; and 
 extracting the content feature data of the first media content from the subset of the collection of media content; and  (metadata of pictures or photos includes geolocation data, temporal data and content features – data is extracted for comparison of two separate photos)(e.g., abstract and paragraphs [0014] and [0025]).
Limberger provides a database visualization and searching system that allows users to select data and plot it along a three dimensional graph to determine whether entries are related or not based on the selected metadata. The metadata that is selected by users is not limited by the specific metadata types listed in the example; however, Limberger does not appear to specifically disclose the content feature data of the first media content being extracted from the subset of the collection of media content. On the other hand, Steiner provides that photos can be compared and common events can be determined based on similarities of content features, temporal data and geo-location data. Therefore, since Limberger discloses that any metadata can be used for the three dimensional graph and Steiner provides that it is desirable to use geolocation data, temporal data and content feature that are extracted from data to cluster similar photos together as an event, it would have been obvious to one of ordinary skill in the art to incorporate the metadata specified by Steiner to Limberger to allow users to easily visualize the similarities of data and to see how the data is related based on the metadata of Steiner.

Regarding claim 2, Limberger in view of Steiner discloses the system of claim 1. Limberger in view of Steiner further discloses wherein the metadata includes geolocation data and temporal data. (metadata includes temporal data)(Limberger: e.g., paragraph 

Regarding claim 3, Limberger in view of Steiner discloses the system of claim 2. Limberger in view of Steiner further discloses wherein the grouping the subset of the collection of media content is based on one or more of the geolocation data and the temporal data. (Limberger: e.g., paragraphs [0015]-[0017])(Steiner: e.g., paragraphs [0025], [0031] and [0033]).

Regarding claim 4, Limberger in view of Steiner discloses the system of claim 2. Limberger in view of Steiner further discloses wherein the graph comprises a first axis that represents location values, a second axis that represents temporal values, and a third axis that represents feature values, and (graph is generated with three metadata types that are each represented along x-axis, y-axis and z-axis)(Limberger: e.g., abstract, figures 2-4 and paragraphs [0015]-[0018])(Steiner: e.g., abstract and paragraphs [0014], [0025] and [0039]) 
the plotting the representation of the first media content upon the graph based on the metadata includes: designating the content feature of the first media content to a position along the third axis; and (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(Limberger: e.g., figures 2-4 and paragraphs [0015]-[0018]) (metadata of pictures include content features)(Steiner: e.g., abstract and paragraphs [0014] and [0025]).
Limberger further discloses plotting a representation of the first media content upon the graph based on the metadata of the first media content and the position of the content feature along the third axis. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018]).
The features of claim 4 is considered to be obvious when the two references are combined. Specifically, Limberger discloses plotting metadata to different one of three axes. Limberger discloses that the metadata can be any metadata. However, Limberger does not appear to specifically disclose the axes as provided in the claims. However, Steiner also provides that it is known to cluster the events by geo-location, timestamp and content feature. It would have been obvious to one of ordinary skill in the art to combine the references and to represent the data on the graph any number of ways to show the clusters as shown in figure 3 based on design choice and user preference. Therefore, since there are a finite number of ways to represent the data on a three axes, and it is foreseeable that one of ordinary skill in the art would desire content arranged in a particular manner in a 3D space, the claim would have been obvious in view of the combination of Limberger and Steiner.

Regarding claim 5, Limberger in view of Steiner discloses the system of claim 2. Steiner further discloses wherein the grouping the subset of collection of media content based on the metadata includes: receiving a grouping parameter that comprises a temporal threshold and a geological threshold; (threshold time and threshold distance is received)(e.g., paragraphs [0027], [0029], [0031], [0032] and [0044]) and grouping the subset of the collection of media content based on the grouping parameter. (media content is grouped or clustered based on the grouping parameter)(e.g., paragraphs [0027], [0029], [0031], [0032] and [0044]).


Regarding claim 6, Limberger in view of Steiner discloses the system of claim 1. Limberger further discloses wherein the representation of the first media content is a first representation, and the operations further comprise: plotting a second representation of a second media content upon the graph based on the metadata of the second media content; (e.g., figure 3 and paragraph [0016]) 
Limberger and Steiner further discloses determining that the second representation of the second media content and the first representation of the first media content are within a threshold distance on the graph; and (distances on graph)(Limberger: e.g., figure 3)(threshold distance)(Steiner: e.g., paragraphs [0006], [0029] and [0032])
detecting a similarity between the first media content and the second media content based on the determining that the second representation of the second media content and the first representation of the first media content are within the threshold distance on the graph. (relatedness is determined and related entries are grouped)(Limberger: e.g., paragraphs [0015]-[0016])(Steiner: e.g., paragraphs [0032],[0036], [0037] and [0044])

Regarding claim 7, Limberger in view of Steiner discloses the system of claim 1. Limberger and Steiner further discloses wherein the content feature includes a text string allocated to the media content. (Limberger: e.g., paragraph [0015])(Steiner: e.g., paragraphs [0025], [0039] and [0041]). 


Regarding claim 8, Limberger discloses a method comprising: (e.g., paragraph [0005])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data; (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.)(Limberger: e.g., abstract and paragraphs [0015]-[0017])
plotting a representation of the first media content upon a graph based on the metadata of the first media content. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
However, Limberger does not appear to specifically disclose extracting the content feature data of the first media content from the subset of the collection of media content; and 
On the other hand, Steiner, which relates to an automatic event recognition and cross-user phot clustering (title), does disclose metadata includes extracting the content feature data of the first media content from the subset of the collection of media content; and  (metadata of pictures or photos includes geolocation data, temporal data and content features – data is extracted for comparison of two separate photos)(e.g., abstract and paragraphs [0014] and [0025]).

Claims 9-14 have substantially similar limitations as stated in claims 2-7, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Limberger discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: (e.g., paragraph [0006])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data; (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.)(Limberger: e.g., abstract and paragraphs [0015]-[0017])
plotting a representation of the first media content upon a graph based on the metadata of the first media content. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
 extracting the content feature data of the first media content from the subset of the collection of media content; and 
On the other hand, Steiner, which relates to an automatic event recognition and cross-user phot clustering (title), does disclose metadata includes extracting the content feature data of the first media content from the subset of the collection of media content; and 
Claims 16-20 have substantially similar limitations as stated in claims 2-6, respectively; therefore, they are rejected under the same subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165